DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 21 September 2020.  Claims 1, 4-6, 8-12, 14-15, 17, 19-24 and 26-27 are pending and examined. Claims 1, 10, 14, 17, 19-20 and 23 are currently amended. Claims 2-3, 7, 13 and 16, 18 and 25 are canceled. Claims 26-27 are new claims.  
Response to Amendment
The Amendment filed 21 September, 2020 has been entered. Claims 1, 4-6, 8-12, 14-15, 17, 19-24 and 26-27 remain pending in the application. Regarding the Final Office Action mailed on 19 June, 2020, Applicant’s amendments to the Claims have overcome the 35 USC 112(a) rejections previously set forth. 
Response to Arguments
Applicant’s arguments filed 21 September 2020 with regard to the rejections of independent claims 1 and 14 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been 
Applicant’s arguments filed 21 September 2020 with regard to the rejections of claim 19 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that prior art fails to disclose or suggest “generating, utilizing the processor of the DISC module, a predicted path of the object detected in the environment for a future looking period of time”, the examiner respectfully disagrees. 
Lutter teaches a processor on the substrate that can perform signal processing tasks (Lutter, para 0023). VG teaches an autonomy computing system including a prediction system that can generate prediction data, i.e. the predicted path of an object (VG, para 0086). When Lutter and VG are combined, the processor of Lutter can use the algorithm which was used by VG for path prediction to predict a path for the object based on the received sensor data to facilitate rapid and accurate detection and/or recognition of objects and to determine a motion plan for the vehicle based on the predicted path (VG, para 0056, para 0087). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
	With respect to the dependent claims 4-6, 8-12, 15, 17, 20-24 and 26-27, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 14 and 19. Because independent claims 1, 14 and 19 are not allowable, dependent claims 4-6, 8-12, 15, 17, 20-24 and 26-27 are not allowable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-6, 8-12, 14-15, 17, 19-24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claims 1, 14 and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for detecting an object in the environment as recited in independent claims 1, 14 and 19 and generating a predicted path in claim 19.  The limitations, as drafted, are a process that, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “utilizing a processor”. That is, other than reciting “utilizing a processor” nothing in the claim element 
The claim recites additional elements of capturing image data utilizing an image sensor system, capturing radar data utilizing a radar sensor system, capturing lidar data using a lidar sensor system, inputting, to a first/second/third neural network the image/radar/lidar data, , transmitting, use the wireless communicator, data indicative of the object. The capturing steps from the sensors, the inputting steps and the transmitting step are recited at a high level of generality (i.e. as a general means of gathering data for use in the detecting, generating steps and outputting the results), and amount to mere data gathering and post solution outputting, which is a form of insignificant extra-solution activity. The neural networks are recited at a high level of a generality, which could be interpreted as a human brain. The “processor/sensor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor/sensor is recited at a high level of generality and is merely automates the determining step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  

Dependent claims 4-6, 8-12, 15, 17, 20-24 and 26-27 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, 4-6, 8-12, 14-15, 17, 19-24 and 26-27 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wireless communicator” in claims 1, 14 and 19.
The structure of the “wireless communicator” is not explicitly disclosed in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-12, 14-15, 17, 19-24 and 26-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “Wireless communicator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-6, 8-12, 15, 17, 20-24 and 26-27 are rejected by virtue of the dependency on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter (US20030201929, hereinafter Lutter), in view of Banerjee (US20200301013, hereinafter Banerjee).
As to claim 1, Lutter teaches a distributed integrated sensing and communication (DISC) module of an autonomous vehicle, comprising:
an image sensor system configured to output image data captured from an environment nearby the DISC module (Lutter, para 0017 teaches a video camera sensor); 
a radar sensor system configured to output radar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
a lidar sensor system configured to output lidar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
a wireless communicator (Lutter, para 0023, the processor can handle communication tasks; para 0035, connection 62 can be a CAN bus, wireless link); 
Lutter, para 0023 teaches the processor); and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (Lutter, para 0028 teaches memory stores signal processing applications and operating system functions): 
detecting an object the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
transmitting, using the wireless communicator, data indicative of the object as detected to a computing system of the autonomous vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3); 
wherein the image sensor system, the radar sensor system, at least a portion of the lidar sensor system, the wireless communicator, the processor, and the memory are integrated on a single substrate (Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5).
Lutter does not teach the vehicle is an autonomous vehicle and inputting, to a first neural network. the image data to cause a first output to be outputted from the first neural network; inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from a second neural network, and inputting, to 
However, in the same field of endeavor, Banerjee teaches the vehicle is an autonomous vehicle (Banerjee, para 0029 teaches autonomous vehicle) and inputting, to a first neural network. the image data to cause a first output to be outputted from the first neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN (convolutional neural network), then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding RGB data to CNN, i.e. image data; also see Fig. 11); inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from a second neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN; para 0143 further teaches using radar as a sensor, i.e. the depth data sensor; also see Fig. 11; para 0142 teaches independent network to extract features from the different data type, i.e. RGB and depth data and combine these data at a later stage, i.e. inputting to a second neural network the first output from the first neural network, also see Fig. 12b), and inputting, to a third network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN; para 0143 further teaches using lidar as a sensor, i.e. the depth data sensor; para 0142 teaches independent network to extract features from the different data type, i.e. RGB and depth data and combine these data at a later stage, i.e. inputting to a third neural network the first output from the first neural network; para 0143-0144 teaches RADAR and LIDAR both be used, i.e. feeding data for second and third neural network, together with the cameras that generate RGB data feeding to first, second and third neural network; also see Fig. 11 and Fig. 12b); wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network and the third output from the third neural network (Banerjee, para 0142 teaches detecting or classifying objects in the scene, para0143-0144 teaches camera, LIDAR and RADAR) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter to include the vehicle is an autonomous vehicle and inputting, to a first neural network. the image data to cause a first output to be outputted from the first neural network; inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from a second neural network, and inputting, to a third network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network; wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network and the third output from the third neural network as taught by Banerjee to detect and classify objects (Banerjee, para 0008).
As to claim 8, Lutter in view of Banerjee teaches the DISC module of claim 1.
Lutter, para 0005) and an IMU sensor as part of vehicle positioning system (Lutter, para 0001).
As to claim 9, Lutter in view of Banerjee teaches the DISC module of claim 1. 
Lutter further teaches the image sensor system is a visible image sensor system, wherein the image data comprises a visible image of the environment (Lutter, para0017 teaches a video camera sensor). 
As to claim 10, Lutter in view of Banerjee teaches the DISC module of claim 9.
Lutter further teaches: 
an infrared  sensor system configured to output infrared data captured from the environment (Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the substrate);
wherein the object is further detected based on the infrared data capture from the environment(Lutter, para 0015, sensors provide object detection can be integrated on the substrate, including IR, video, radar, LIDAR sensor; also see para 0017, combining video sensor with radar and LIDAR sensors for object detection); and 
wherein the infrared sensor system is further integrated on the single substrate. 
(Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the single substrate);
As to claim 11, Lutter in view of Banerjee teaches the DISC module of claim 1.
Lutter further teaches the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
Lutter, para 0023, lines 1-3 from the bottom, tracking for identified objects; para 0030-0031, a track file is created with position, range et al; para 0032 tracking object over time).  
As to claim 23, Lutter in view of VG teaches the DISC module of claim 1.
Lutter further teaches wherein the image sensor system is an infrared sensor system, and wherein the image data comprises infrared data capture from the environment (Lutter, para0017, a LIDAR sensor, LIDAR for road vehicles works in IR wavelength range; also see para 0015, Infrared sensor can be integrated on the substrate).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Banerjee as applied to claim 1 above, and further in view of Vijay (US20100271614, hereinafter Vijay).
As to claim 4, Lutter in view of Banerjee teaches the DISC module of claim 1.
Lutter further teaches LIDAR sensor and LIDAR modules (Lutter, para 0017, claim 8)
Lutter modified by Banerjee does not explicitly teach the LIDAR sensor system further comprising: 
one or more LIDAR transmitters; and 
wherein the one or more LIDAR transmitters are integrated on the single substrate; and
wherein the one or more LIDAR receivers are integrated on a different substrate separate from the single substrate.  
However, in the same field of endeavor, Vijay teaches one or more LIDAR transmitters and wherein the LIDAR transmitter are integrated on a silicon substrate and the LIDAR receiver Vijay, para 0008 teaches a LIDAR transmitter, the receiver and transmitter is fabricated on a silicon substrate with CMOS fabrication process, i.e., the LIDAR transmitter can be fabricated on the same substrate as the image sensor and Radar sensor;  para 0009 teaches the LIDAR receiver can be on a different substrate as the LIDAR transmitter, i.e., the LIDAR receiver on a different substrate from the single substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee to include integrating LIDAR transmitter on the single substrate since both references relate to sensors for object detection as taught by Vijay to provide a compact yet sufficiently precise system (Vijay, para 0006).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of  Banerjee and Vijay as applied to claim 4 above, and further in view of Hod (US20190310375, hereinafter Hod).
	As to claim 5, Lutter in view of Banerjee and Vijay teaches the DISC module of claim 4. 
Lutter modified by Banerjee and Vijay does not explicitly teach: 
controlling the one or more LIDAR transmitters during a given time period, the controlling of the one or more LIDAR transmitters during the given time period comprises: 
causing a first subset of the one or more LIDAR transmitters to transmit during the given time period; 

However, in the same field of endeavor, Hod teaches the above limitations (Hod, para 0038 teaches controlling LIDAR emitters during a given time period; para 0050 teaches generating respective emitter control signals that control the respective power levels from the emitters for respective strobe windows; para 0056 teaches controlling different subsets of emitters to emit at different power levels; para 0049 teaches activating individual or groups of emitters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee and Vijay to include controlling the one or more LIDAR transmitters during a given time period, the controlling of the one or more LIDAR transmitters during the given time period since both references relate to detection of objects using LIDAR as taught by Hod to implement an adaptive illumination scheme that can reduce emitter power (Hod, para 0038).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Banerjee and Vijay as applied to claim 4 above, and further in view of Gilliland (US20190129013, hereinafter Gilliland).
As to claim 6, Lutter in view of Banerjee and Vijay teaches the DISC module of claim 4.
Lutter further teaches wherein the single substrate is formed of silicon (Lutter, para 0016, lines 5-6 teaches silicon substrate).

However, in the same field of endeavor, Gilliland teaches the different substrate is formed of a III-V semiconductor material (Gilliland, para 0023, the detector is formed on InP substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee and Vijay to use a III-V semiconductor material for the different substrate since both references relate to detection of objects using LIDAR as taught by Gilliland to provide a method to receive light reflected from an object (Gilliland, para 0005).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Banerjee as applied to claim 1 above, and further in view of Lyman (US20100001897, hereinafter Lyman).
As to claim 12, Lutter in view of Banerjee teaches the DISC module of claim 1.
Lutter further teaches wherein the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (Lutter, para 0028).
Lutter modified by Banerjee does not teach the first sensor system further comprising: 
a phased array of antennas; and 
controlling the phased array of antennas.  
However, in the same field of endeavor, Lyman teaches a phased array of antennas and controlling the phased array of antennas (Lyman, para 0015, phased array for scanning or sensing or interrogating the area in front of the vehicle, claim 24; also see para 0008 the imaging sensor and radar sensor device commonly established on a semiconductor substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee to have a phased array of antennas and controlling the phased array of antennas since both reference relate to using radar to detect object external to a vehicle as taught by Lyman to provide sensing system for detecting objects forward of the vehicle (Lyman, para 0005).

Claims 14-15, 17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter (US20030201929, hereinafter Lutter) in view of Banerjee, and further in view of Takano (US20110095910, hereinafter Takano).
As to claim 14, Lutter teaches an autonomous vehicle, comprising: 
a distributed integrated sensing and communication (DISC) module mounted on at least one of a frame of the autonomous vehicle or a body of the vehicle, the DISC module comprising (see at least Lutter, para 0014, substrate of the multi-sensor system mounted on the vehicle ):
an image sensor system configured to output image data captured from an environment nearby the DISC module (Lutter, para 0017 teaches a video camera sensor); 
a radar sensor system configured to output radar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
a lidar sensor system configured to output lidar data captured from the environment (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
Lutter, para 0023, the processor can handle communication tasks; para 0035, connection 62 can be a CAN bus, wireless link); 
a processor (Lutter, para 0023 teaches the processor); and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (Lutter, para 0028 teaches memory stores signal processing applications and operating system functions): 
detecting an object the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
transmitting, using the wireless communicator, data indicative of the object as detected to a computing system of the autonomous vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3); 
a computing system that is in communication with the DISC module, the computing system configured to receive the data indicative of the object as detected and control operation of the vehicle based on the data received from the DISC module (Lutter, para 0023, tracks for identified objects are sent to the vehicle control system/central CPU; also see Fig. 2-3).
Lutter does not teach the vehicle is an autonomous vehicle and detecting the object environment comprises inputting the image data, the radar data, and the lidar data to a plurality 
However, in the same field of endeavor, Banerjee teaches the vehicle is an autonomous vehicle (Banerjee, para 0029 teaches autonomous vehicle) and detecting the object environment comprises inputting the image data, the radar data, and the lidar data to a plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN, i.e. RADAR data; para 0143 further teaches RADAR can be used in addition to camera and LIDAR; also see Fig. 11; also see para 0142-0144 and Fig. 12b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle taught by Lutter to include the vehicle is an autonomous vehicle and detecting the object environment comprises inputting the image data, the radar data, and the lidar data to a plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks as taught by Banerjee to detect and classify objects (Banerjee, para 0008).
	Lutter teaches the DISC module is mounted on the vehicle (see at least para 0014).

	However, in the same field of endeavor, Takano teaches the sensor module embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle (Takano, para 0018 teaches imaging devices are disposed inside the vehicle or embedded in a vehicle body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle taught by Lutter and modified by Banerjee to include the sensor module embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle as taught by Takano so as not to protrude from an outline of the vehicle body (Takano, para 0018).
As to claim 15, Lutter in view of Banerjee and Takano teaches the autonomous vehicle of claim 14.
Lutter further teaches at least one disparate DISC module, wherein the DISC module and the disparate DISC module are oriented on the autonomous vehicle towards differing portions of an environment in which the autonomous vehicle is located (Lutter, para 0029, different multi-sensor systems are used for monitoring different zones around a vehicle; also see Fig. 5).
As to claim 17, Lutter in view of Banerjee and Takano teaches the autonomous vehicle of claim 14. 
Lutter further teaches wherein the image sensor system, the radar sensor system, at least a portion of the lidar sensor system, the wireless communicator, the processor and the memory of the DISC module are integrated on a single substrate (Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5).
As to claim 26, Lutter in view of Banerjee teaches the DISC module of claim 1. 
Takano teaches wherein the DISC module is embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle (Takano, para 0018 teaches imaging devices are disposed inside the vehicle or embedded in a vehicle body).
See claim 14 above for rationale supporting obviousness, motivation and reasons to combine.
As to claim 27, Lutter in view of Banerjee and Takano teaches the autonomous vehicle of claim 14.
Banerjee further teaches wherein inputting the image data, the radar data, and the lidar data to the plurality of neural networks further comprises: inputting, to a first neural network in the plurality of neural networks, the image data to cause a first output to be outputted from the first neural network; inputting, to a second neural network in the plurality of neural networks, the radar data and the first output from the first neural network to cause a second output to be outputted from the second neural network; and inputting, to a third neural network in the plurality of neural networks, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network (Banerjee, para 140 teaches features are extracted on each sensor using conventional feature extractors like CNN, then the extracted feature are fused in the fusion model, using separate networks for feature extraction, and the sensor feeding depth data to CNN, i.e. RADAR data; para 0143 further teaches RADAR can be used in addition to camera and LIDAR; also see Fig. 11; para 0142 teaches independent network to extract features from the different data type, i.e. RGB and depth data and combine these data at a later stage, i.e. inputting to a second/third neural network the first output from the first neural network, para 0143-0144 teaches RADAR, LIDAR are used simultaneously, together with cameras. Both RADAR and LIDAR are range sensors outputting depth data; also see Fig. 12b).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter (US20030201929, hereinafter Lutter), in view of VG (US20190332875, hereinafter VG).
As to claim 19, Lutter teaches a method of operating a distributed integrated sensing and communication (DISC) module, comprising:
capturing image data of an environment nearby the DISC module utilizing an image sensor system of the DISC module (Lutter, para 0017 teaches a video camera sensor);
 capturing radar data of the environment utilizing a radar sensor system of the DISC module (Lutter, para 0017 teaches a LIDAR and/or radar sensor);
capturing lidar data of the environment utilizing a lidar sensor system of the DISC module (Lutter, para 0017 teaches a LIDAR and/or radar sensor); 
detecting, utilizing a processor of the DISC module, an object in the environment nearby the DISC module based on the image data, the radar data and the lidar data (Lutter, para 0029 teaches multiple sensor sensing object; para 0017 teaches image sensor, radar and lidar sensors and combining a video camera sensor with a radar and/or LIDAR sensor for both good resolution and object identification and identifying range information);
transmitting, utilizing a wireless communicator of the DISC module, data indicative of the object as detected to a computing system of an autonomous vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3).
Lutter further teaches a processor of the DISC module (Lutter, para 0023 teaches the processor on the DISC module; also see para 0029).
Lutter does not teach detecting the object environment comprises inputting the image data, the radar data, and the lidar data to a plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks, generating a predicted path of the object detected in the environment for a future looking period of time, and wherein the data indicative of the object comprises data indicative of the predicted path of the object.
However, in the same field of endeavor, VG teaches the vehicle is an autonomous vehicle and detecting the object environment comprises inputting the image data, the radar data, and the lidar data to a plurality of neural networks, and wherein the object is detected in the environment based on outputs of the plurality of neural networks (VG, para 0020 teaches detecting object using input from sensors to a machine-learned model, i.e. neural network and an autonomous vehicle; also see para 0029, 0031) generating a predicted path of the object detected in the environment for a future looking period of time (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path), and wherein the data indicative of the object comprises data indicative of the predicted path of the object (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path, and the prediction data is transmitted to the motion planning system, i.e. transmitting to a computing system of the vehicle; also see para 0089).

As to claim 20, Lutter in view of VG teaches the method of claim 19. 
Lutter further teaches wherein the image sensor system, the radar sensor system, at least a portion of the lidar sensor system, the processor, and the wireless are integrated on a single substrate of the DISC module (Lutter, para 0018, para 0028, para 0035 sensors and processor, memory, wireless transmitter are integrated on the same substrate, also see Fig. 2, Fig. 4 and Fig. 5).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Banerjee as applied to claim 1 above, and further in view of VG.
As to claim 21, Lutter in view of Banerjee teaches the DISC module of claim 1.
Lutter further teaches a processor of the DISC module (Lutter, para 0023 teaches the processor on the DISC module; also see para 0029) and the data indicative of the object transmitted to the computing system of the vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3).
Lutter modified by Banerjee does not teach the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object.
However, in the same field of endeavor, VG teaches generating a predicted path of the object detected in the environment for a future looking period of time (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path), wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path, and the prediction data is transmitted to the motion planning system, i.e. transmitting to a computing system of the vehicle; also see para 0089 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee to include the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object, as taught by VG to facilitate rapid and accurate detection and/or recognition of objects and to determine a motion plan for the vehicle based on the predicted path (VG, para 0056, para 0087).
As to claim 22, Lutter in view of Banerjee teaches the DISC module of claim 1. 
Lutter further teaches multiple sensors being integrated onto the same substrate (Lutter, para 0005);   
VG further teaches a GPS sensor as part of vehicle positioning system (VG, para 0082, para 0153).
See claim 21 above for rationale supporting obviousness, motivation and reasons to combine.
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Banerjee and Takano as applied to claim 14 above, and further in view of VG.
As to claim 24, Lutter in view of Banerjee and Takano teaches the autonomous vehicle of claim 14.
Lutter further teaches a processor of the DISC module (Lutter, para 0023 teaches the processor on the DISC module; also see para 0029) and the data indicative of the object transmitted to the computing system of the vehicle (Lutter, para 0032, outputting data of detected objects; para 0035, wirelessly transmitting; para 0023, tracks for identified objects are sent to other multi-sensor systems with processors or the vehicle control system; also see Fig. 3).
Lutter modified by Banerjee and Takano does not teach the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object.
However, in the same field of endeavor, VG teaches generating a predicted path of the object detected in the environment for a future looking period of time (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path), wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object (VG, para 0086 teaches prediction system generating prediction data associated with the objects, the predicted data can be indicative of a predicted path, and the prediction data is transmitted to the motion planning system, i.e. transmitting to a computing system of the vehicle; also see para 0089 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the DISC module taught by Lutter and modified by Banerjee and Takano to include the vehicle is an autonomous vehicle and generating a predicted path of the object detected in the environment for a future looking period of time, wherein the data indicative of the object transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object, as taught by VG to facilitate rapid and accurate detection and/or recognition of objects and to determine a motion plan for the vehicle based on the predicted path (VG, para 0056, para 0087).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667 

/YUEN WONG/Primary Examiner, Art Unit 3667